NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


TRACY ALLAN PETHTEL, DOC #R45877, )
                                  )
          Appellant,              )
                                  )
v.                                )              Case No. 2D18-833
                                  )
STATE OF FLORIDA,                 )
                                  )
          Appellee.               )
                                  )

Opinion filed December 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Pinellas County; Michael F. Andrews, Judge.

Tracy Allan Pethtel, pro se.




PER CURIAM.


             Affirmed.


KHOUZAM, LUCAS and BADALAMENTI, JJ., Concur.